COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  EDGAR CARDENAS,                                  §               No. 08-18-00083-CR

                        Appellant,                 §                  Appeal from the

  v.                                               §                346th District Court

  THE STATE OF TEXAS,                              §             of El Paso County, Texas

                         State.                    §               (TC# 20180D01708)

                                               §
                                             ORDER

       The reporter’s record was due to be filed on July 7, 2018 and none has been filed. Mary

Elizabeth Bonnie, Official Court Reporter for the 346th District Court of El Paso County, advised

the Court on July 6, 2018 that she will not file a reporter’s record because the trial court has

informed her that the court will not authorize payment for the record because the attorney who

filed the notice of appeal is not eligible to be appointed as appellate counsel.

       Therefore, this cause is remanded and the trial court is ordered to conduct a hearing to

resolve the issue regarding the status of Appellant’s counsel on appeal. The trial court is directed

to determine whether Appellant’s counsel on appeal is eligible for appointment as appellate

counsel. If he is not, the court shall determine whether counsel is retained or intends to represent

Appellant pro bono on appeal. If counsel is not eligible for appointment as appellate counsel, has

not been retained, and does not intend to represent Appellant pro bono, then the trial court shall



                                                  1
enter an order appointing new appellate counsel. The court reporter shall prepare and file the

record of the hearing in this Court on or before August 9, 2018.

       Additionally, the clerk’s record does not contain the trial court’s certification of the

defendant’s right of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The trial court is ordered to prepare and

file with the trial court clerk a certification of the defendant’s right of appeal as required by

TEX.R.APP.P. 25.2(a)(2) and 25.2(d).

       The trial court shall forward its order appointing appellate counsel and the certification to

the District Clerk of El Paso County, Texas, on or before July 30, 2018. The District Clerk shall

prepare and forward a supplemental clerk’s record containing the order appointing appellate

counsel and certification of defendant’s right of appeal and forward the same to this Court on or

before August 9, 2018.      The reporter’s record shall be due thirty days from the date the

supplemental clerk’s record is filed.

       IT IS SO ORDERED this 10th day of July, 2018.


                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2